

Exhibit 10.1


LUFKIN INDUSTRIES, INC.
2010 VARIABLE COMPENSATION PLAN


Policy:
 
A Variable Compensation Plan for 2010 has been established and approved for
designated participants to encourage sustained high performance and continued
employment with the Company. In order for the 2010 Variable Compensation Plan to
be operational, the Company's performance must clear established hurdles. The
triggering mechanism for the plan is a percent of shareholders' equity goal. To
maintain a 9% return on average equity from operational earnings before Pension
and LIFO would have to be $61.1 million pretax profits from operations and $39.1
million after tax profits from operations (excluding "other income").



Individual Participation:
 
Anticipating that the Company's performance objectives are attained in 2010 for
purposes of this Plan, designated individuals may participate by achieving their
established divisional, departmental and personal goals. Each participant will
be provided with an Individual Incentive Plan, which describes their variable
compensation opportunities and the corresponding goals that must be obtained.



Establishment of Goals:
 
The establishment of an individual's goals should be consistent with the
Company's overall budget and business plan for 2010. Additionally, every goal
established for an individual will be illustrated as having three separate
attainment levels for purposes of measurement. The three attainment levels will
be identified as: (1) Threshold, (2) Target and (3) Maximum.



Individual Opportunity:


 
Opportunity as a % of Base Salary
 
Threshold
Target
Maximum
Tier I
36
77
154
Tier II
30
50
100
Tier III
20
30
41
Tier IV
15
25
35
Tier V
8
15
22



Measurement of Objectives:
Individual and unit measurements should:
1.  
Relate to the goals and objectives of the Company.

2.  
Be perceived as equitable and valid measures of job performance.

3.  
Quantifiable to the extent possible.



Awards to Plan Participants:
Awards to participants of this plan will be made based upon:
1.  
The level of accomplishment of assigned goals and objectives.

2.  
Overall contribution to the Company's performance.

3.  
Consistency within the framework of the Plan.

4.  
Extraordinary financial items (both favorable and unfavorable) will not be
considered as part of performance information.

5.  
President reserves the right, subject to approval from the Compensation
Committee, to reduce or forfeit any participant's award if he believes the
individual or unit's performance does not truly reflect the award generated by
this plan.

6.  
President may recommend, with the approval of the Compensation Committee, an
incentive award to a participant or other key employee if, in his opinion, the
calculated award does not truly reflect the participant's contribution to the
company.


Plan Administration:
1.  
Participation in the Variable Compensation Plan does not constitute an
employment contract.

2.  
Participation in the Variable Compensation Plan does not guarantee participation
in any subsequent year.

3.  
All participants are advised that their participation in this plan must be held
strictly confidential.



